January 6, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Attention:Kathleen Collins, Accounting Branch Chief Robert Benton, Staff Accountant Re: Kenexa Corporation Form 10-K for the fiscal year ended December 31, 2009 Filed on March 9, 2010; and Form 8-K/A Filed on December 10, 2010 SEC File No. 000-51358 Dear Ms. Collins and Mr. Benton: On behalf of Kenexa Corporation (the “Company”), this letter is being submitted in reference to your letter to Donald Volk, Chief Financial Officer of the Company, dated January 5, 2010 (the “Comment Letter”), with respect to the above filings.The Company respectfully requests an eleven day extension, from the original due date of January 20, 2011, to February 4, 2011 to respond to the inquiries contained in your Comment Letter.Please confirm your acceptance of the Company’s revised submission date by fax (610-971-9181) or email to Frank.brown@kenexa.com or if you wish to discuss this request directly please call me at 610-971-6102. Very truly yours, /s/Donald F. Volk Donald F. Volk, Chief Financial Officer
